            Case 2:20-cv-01225-JAD-EJY Document 30 Filed 03/10/21 Page 1 of 3




 1   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 2   MICHAEL R. HOGUE, ESQ
     Nevada Bar No. 12400
 3   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Ste. 600
 4   Las Vegas, NV 89135
     Tel: (702) 792-3773
 5   Fax: (702) 792-9002
     Email: bundickj@gtlaw.com
 6          hoguem@gtlaw.com
 7   Attorneys for Defendant Specialized
     Loan Servicing, LLC d/b/a SLS
 8

 9                                  UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11
     THOMAS R. LAYTON, an individual                         Case No. 2:20-cv-01225-JAD-EJY
12
                            Plaintiff,                       STIPULATION AND ORDER TO
13                                                           EXTEND DEADLINE FOR DEFENDANT
     v.                                                      SPECIALIZED LOAN SERVICING, LLC
14                                                           TO FILE RESPONSIVE PLEADING TO
     SPECIALIZED LOAN SERVICING, LLC, a                      PLAINTIFF’S FIRST AMENDED
15
     Delaware limited liability company d/b/a SLS,           COMPLAINT
16
                            Defendant.                       [FIRST REQUEST]
17

18           Defendant Specialized Loan Servicing LLC (“SLS”) and Plaintiff Thomas R. Layton

19   (“Plaintiff”), by and through their undersigned counsel of record, hereby stipulate and agree as follows:

20           1.      Plaintiff filed a putative Class Action Complaint (“Complaint”) against SLS in the

21   Eighth Judicial District Court for the State of Nevada in the above-captioned action on May 27, 2020.

22           2.      Plaintiff served the Complaint on SLS on May 29, 2020.

23           3.      On June 29, 2020, SLS removed the matter to this Court pursuant to the 28 U.S.C. §

24   1441 and 28 U.S.C. § 1332(d).

25           4.      Pursuant to Fed. R. Civ. P. 81(c)(2), the deadline for SLS to respond to the Complaint

26   was July 6, 2020, which date was continued to July 31, 2020 by virtue of the Court’s Order granting

27   Defendant’s Motion to Extend Time to Answer or Otherwise Respond to Plaintiff’s Complaint and Set

28   Briefing Schedule (First Request)(ECF No. 4).
     ACTIVE 43747654v1
            Case 2:20-cv-01225-JAD-EJY Document 30 Filed 03/10/21 Page 2 of 3




 1          5.      The Court later continued this deadline to September 29, 2020 and then November 30,
 2   2020, and finally to January 29, 2021 by virtue of the Court’s Order granting the Parties’ Stipulation
 3   and Order to Extend Deadline for Defendant to File Responsive Pleading to Plaintiff’s Complaint
 4   (Second Request) (ECF No. 7), the Parties’ Stipulation and Order to Extend Deadline for Defendant to
 5   File Responsive Pleading to Plaintiff’s Complaint (Third Request) (ECF No. 12), and the Parties’
 6   Stipulation and Order to Extend Deadline for Defendant to File Responsive Pleading to Plaintiff’s
 7   Complaint (Fourth Request) (ECF No. 14). The Court entered orders granting the Parties’ stipulations
 8   based on, among other things, ongoing settlement efforts and a family emergency for Plaintiff’s counsel
 9   requiring her immediate attention.
10          6.      SLS filed its Motion to Strike Class Allegations (ECF No. 21) in response to Plaintiff’s
11   Complaint on January 29, 2021.
12          7.      On March 1, 2020, Plaintiff filed the First Amended Complaint (ECF No. 27).
13          8.      Counsel for the Parties seek a thirty (30)-day extension to the deadline for SLS to
14   respond to the First Amended Complaint from March 15, 2021 to April 15, 2021 to allow counsel for
15   SLS adequate time to review the First Amended Complaint and prepare an appropriate response and to
16   also permit the Parties to continue discussing a potential resolution of the matter.
17          9.      Additionally, given that SLS presently anticipates filing a motion in response to
18   Plaintiff’s First Amended Complaint, counsel conferred and stipulated to the following briefing
19   schedule:
20                  a. Deadline for SLS to respond to the First Amended Complaint: April 15, 2021;
21                  b. Deadline for Plaintiff to file his opposition to any SLS motion: May 17, 2021; and,
22                  c. Deadline for SLS to file its reply to Plaintiff’s opposition: June 7, 2021.
23          10.     This request is made in good faith and not for the purpose of delay. Rather, the Parties
24   believe that the requested continuance will further the interests of efficiency and judicial economy by
25   allowing the Parties additional time for potential resolution of the matter.
26   ///
27   ///
28   ///

                                                        -2-
            Case 2:20-cv-01225-JAD-EJY Document 30 Filed 03/10/21 Page 3 of 3




 1          THEREFORE, and for good cause shown, the Parties respectfully request that the deadline for
 2   SLS to file a response to the First Amended Complaint be extended up to and including April 15, 2021.
 3          FURTHER, and for good cause shown, the briefing schedule for any motion filed by SLS in
 4   response to the First Amended Complaint shall be as follows:
 5                 a. Deadline for SLS to respond to the First Amended Complaint: April 15, 2021;
 6                 b. Deadline for Plaintiff to file his opposition to any SLS motion: May 17, 2021; and,
 7                 c. Deadline for SLS to file its reply to Plaintiff’s opposition: June 7, 2021.
 8          IT IS SO STIPULATED
 9
     DATED this 10th day of March, 2021.                    DATED this 10th day of March, 2021.
10
     GREENBERG TRAURIG, LLP                                 CLARK NEWBERRY LAW FIRM
11

12          /s/ Jacob D. Bundick                                   /s/ Aimee Clark Newberry
     Jacob D. Bundick, Esq. (NSB 9772)                      Aimee Clark Newberry, Esq. (NSB 11084)
13
     Michael R. Hogue, Esq. (NSB 12400)                     810 S. Durango Drive, Suite 102
14   10845 Griffith Peak Drive, Suite 600                   Las Vegas, Nevada 89145
     Las Vegas, Nevada 89135
15                                                          Counsel for Thomas R. Layton
     Counsel for Specialized Loan Servicing LLC
16

17

18                                                 ORDER

19          IT IS SO ORDERED:

20

21                                                     _______________________________________
                                                       ELANYA J. YOUCHAH
22                                                     UNITED STATES MAGISTRATE JUDGE
23                                                     DATED: ______________________________
                                                                     March 10, 2021

24

25

26

27

28

                                                      -3-
